11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Unique Staff Leasing, Ltd.,                   * From the 29th District Court
Self-Insured,                                   of Palo Pinto County,
                                                Trial Court No. C44659.

Vs. No. 11-14-00309-CV                        * July 29, 2016

Kenley Cates, as beneficiary of               * Opinion by Wright, C.J.
Kody Ryan Cates, deceased,                      (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the trial court’s judgment as it relates to the award of attorney’s fees,
and we render judgment that Appellee take nothing as to her claim for attorney’s
fees. In all other respects, we affirm the judgment of the trial court. The costs
incurred by reason of this appeal are taxed one-half against Unique Staff Leasing,
Ltd., Self-Insured, and one-half against Kenley Cates, as beneficiary of Kody
Ryan Cates, deceased.